282 F.2d 568
James P. MITCHELL, Secretary of Labor, United States Department of Labor, Appellant,v.Carl TUNE, Individually, and doing business as Tune Construction Company.
No. 16453.
United States Court of Appeals Eighth Circuit.
June 14, 1960.

Appeal from the United States District Court for the Western District of Arkansas.
Bessie Margolin, Asst. Sol., U. S. Dept. of Labor, Washington, D. C., for appellant.
W. B. Putman, Fayetteville, Ark., for appellee.
PER CURIAM.


1
Appeal from District Court, 178 F. Supp. 138, dismissed on stipulation of parties.